Name: Commission Regulation (EEC) No 3695/92 of 21 December 1992 amending the code numbers and descriptions of certain products listed in Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R3695Commission Regulation (EEC) No 3695/92 of 21 December 1992 amending the code numbers and descriptions of certain products listed in Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds Official Journal L 374 , 22/12/1992 P. 0040 - 0041 Finnish special edition: Chapter 3 Volume 47 P. 0003 Swedish special edition: Chapter 3 Volume 47 P. 0003 COMMISSION REGULATION (EEC) No 3695/92 of 21 December 1992 amending the code numbers and descriptions of certain products listed in Council Regulation (EEC) No 2358/71 on the common organization of the market in seedsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1) thereof, Whereas the Annex to Council Regulation (EEC) No 2358/71 (3), as last amended by Regulation (EEC) No 1740/91 (4), lists in particular a large number of species of gramineae and leguminosae the CN codes for which were amended by Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (5); whereas Regulation (EEC) No 2358/71 should be adapted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2358/71 is hereby amended as follows: 1. in Article 1, subheadings CN 0713 10 11 and 0713 10 19 are replaced by: '0713 10 10 Peas (Pisum sativum) for sowing'; 2. the Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 34, 9. 2. 1979, p. 2. (2) OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 246, 5. 11. 1971, p. 1. (4) OJ No L 163, 26. 6. 1991, p. 39. (5) OJ No L 267, 14. 9. 1992, p. 1. ANNEX 'ANNEX CN code Description 1. CERES 1001 90 10 Triticum spelta L. 1006 10 10 Oryza sativa L. - japonica type varieties - indica type varieties 2. OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile flax) ex 1204 00 10 Linum usitatissimum L. (linseed) ex 1207 99 10 Cannabis sativa L. (monoÃ ¯ce) 3. GRAMINEAE ex 1209 29 10 Agrostis canina L. ex 1209 29 10 Agrostis gigantea Roth. ex 1209 29 10 Agrostis stolonifera L. ex 1209 29 10 Agrostis capillaris L. ex 1209 29 80 Arrhenatherum elatius (L.) P. Beauv. ex J. S. and K. B. Presl. ex 1209 29 10 Dactylis glomerata L. ex 1209 23 80 Festuca arundinacea Schreb. 1209 23 80 Festuca ovina L. 1209 23 11 Festuca pratensis Huds. 1209 23 15 Festuca rubra L. ex 1209 29 80 Festulolium ex 1209 25 00 Lolium multiflorum Lam. ex 1209 25 00 Lolium perenne L. - of high persistence, late or medium late - new varieties and other - of low persistence, medium late, medium early or early ex 1209 29 80 Lolium Ã  boucheanum Kunth ex 1209 29 80 Phleum bertolinii (DC) ex 1209 26 00 Phleum pratense L. ex 1209 29 80 Poa nemoralis L. 1209 24 00 Poa pratensis L. ex 1209 29 10 Poa palustris and Poa trivialis L. 4. LEGUMINOSAE ex 0713 10 10 Pisum sativum L. (partim) (field peas) ex 0713 50 10 Vicia faba L. (partim) (field beans) ex 1209 29 80 Hedysarum coronarium L. ex 1209 29 80 Medicago lupulina L. ex 1209 21 00 Medicago sativa L. (ecotypes) ex 1209 21 00 Medicago sativa L. (varieties) ex 1209 29 80 Onobrichis viciifolia Scop. ex 1209 22 00 Trifolium alexandrinum L. ex 1209 22 00 Trifolium hybridum L. ex 1209 22 00 Trifolium incarnatum L. ex 1209 22 00 Trifolium pratense L. ex 1209 22 00 Trifolium repens L. ex 1209 22 00 Trifolium repens L. var. giganteum ex 1209 22 00 Trifolium resupinatum L. ex 1209 29 10 Vicia sativa L. ex 1209 29 10 Vicia villosa Roth.'